        Case 3:19-cv-01743-SI        Document 98      Filed 11/27/19   Page 1 of 10




Stephen Manning (SBN 013373)                     Karen C. Tumlin (admitted pro hac vice)
stephen@innovationlawlab.org                     karen.tumlin@justiceactioncenter.org
Nadia Dahab (SBN 125630)                         Esther H. Sung (admitted pro hac vice)
nadia@innovationlawlab.org                       esther.sung@justiceactioncenter.org
INNOVATION LAW LAB                               JUSTICE ACTION CENTER
333 SW Fifth Avenue #200                         P.O. Box 27280
Portland, OR 97204                               Los Angeles, CA 90027
Telephone: +1 503 241-0035                       Telephone: +1 323 316-0944
Facsimile: +1 503 241-7733

Attorneys for Plaintiffs
(Additional counsel listed on signature page.)




                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

JOHN DOE #1; JUAN RAMON MORALES;                 Case No.: 3:19-cv-01743-SI
JANE DOE #2; JANE DOE #3; IRIS
ANGELINA CASTRO; BLAKE DOE;
BRENDA VILLARRUEL; and LATINO
NETWORK,
                             Plaintiffs,
       v.                                        STIPULATED PROTECTIVE ORDER
DONALD TRUMP, in his official capacity as
President of the United States; U.S.
DEPARTMENT OF HOMELAND
SECURITY; KEVIN MCALEENAN, in his
official capacity as Acting Secretary of the
Department of Homeland Security; U.S.
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; ALEX M. AZAR II, in
his official capacity as Secretary of the
Department of Health and Human Services;
U.S. DEPARTMENT OF STATE;
MICHAEL POMPEO, in his official capacity
as Secretary of State; and UNITED STATES
OF AMERICA,
                            Defendants.
         Case 3:19-cv-01743-SI         Document 98       Filed 11/27/19      Page 2 of 10




       One or more of the parties has requested the production of documents or information that
at least one party considers to be or to contain confidential information, and that are subject to

protection under Federal Rule of Civil Procedure 26(c). The parties agree that good cause exists
to protect the confidential nature of the information contained in documents and information
throughout the course of this litigation, including but not limited to interrogatory responses,
responses to requests for admission, or deposition testimony, whether exchanged before or after
entry of this Order. This action concerns the implementation of Proclamation No. 9945,
“Presidential Proclamation on the Suspension of Entry of Immigrants Who Will Financially
Burden the United States Healthcare System,” and immigrant visa applicants and petitioners
affected by the Proclamation. Several plaintiffs are currently proceeding under pseudonyms, and
the parties expect to exchange documents and information relating to the identity of those and
other plaintiffs, including their names and A-numbers, if any. The parties also expect to
exchange government documents and information. The parties agree that the entry of this
Stipulated Protective Order (“Protective Order”) is warranted to protect against disclosure of
such documents and information. Based upon the above stipulation of the parties, and the Court
being duly advised, IT IS HEREBY ORDERED as follows:


       1.      All documents, testimony, and other materials produced by the parties in this case
               and labeled “Confidential” shall be used only in this proceeding.
       2.      Use of any information or documents labeled “Confidential” and subject to this
               Protective Order, including all information derived therefrom, shall be restricted
               solely to the litigation of this case and shall not be used by any party for any
               business, commercial, law enforcement, or competitive purpose. This Protective
               Order, however, does not restrict the disclosure or use of any information or
               documents lawfully obtained by the receiving party through means or sources
               outside of this litigation. Should a dispute arise as to any specific information or
               document, the burden shall be on the party claiming that such information or


PAGE 1 – STIPULATED PROTECTIVE ORDER
      Case 3:19-cv-01743-SI       Document 98       Filed 11/27/19      Page 3 of 10




          document was lawfully obtained through means and sources outside of this
          litigation. In addition, nothing in this Protective Order supersedes existing

          independent statutory, law enforcement, national security, or regulatory
          obligations imposed on a party, and this Protective Order does not prohibit or
          absolve the parties from complying with such other obligations.
     3.   The parties, and third parties subpoenaed by one of the parties, may designate as
          “Confidential” documents, testimony, written responses, or other materials
          produced in this case if they contain information that the producing party has a
          good faith basis for asserting is confidential under the applicable legal standards.
          The party shall designate each page of the document with a stamp identifying it as
          “Confidential,” if practical to do so.
     4.   If portions of documents or other materials deemed “Confidential” or any papers
          containing or making reference to such materials are filed with the Court, they
          shall be filed under seal and marked as follows or in substantially similar form:

          CONFIDENTIAL

          IN ACCORDANCE WITH A PROTECTIVE ORDER, THE ENCLOSURE(S)
          SHALL BE TREATED AS CONFIDENTIAL AND SHALL NOT BE SHOWN
          TO ANY PERSON OTHER THAN THOSE PERSONS DESIGNATED IN
          PARAGRAPH 7 OF THE PROTECTIVE ORDER.

          If a party is filing a document that it has itself designated as “Confidential,” that
          party shall reference this Stipulated Protective Order in submitting the documents
          it proposes to maintain under seal. If a non-designating party is filing a document
          that another party has designated as “Confidential,” then the non-designating
          party shall file the document under seal. If the non-designating party makes a
          request in writing to have the document unsealed and the designating party does
          not file, within ten calendar days, a motion that shows good cause to maintain the
          document under seal, then the Court shall unseal the document. Before seeking to

PAGE 2 – STIPULATED PROTECTIVE ORDER
      Case 3:19-cv-01743-SI       Document 98       Filed 11/27/19      Page 4 of 10




          maintain the protection of documents filed with the Court, a party must assess
          whether redaction is a viable alternative to complete nondisclosure.

     5.   Within thirty (30) days after receipt of the final transcript of the deposition of any
          party or witness in this case, a party or the witness may designate as
          “Confidential” any portion of the transcript that the party or witness contends
          discloses confidential information. If a transcript containing any such material is
          filed with the Court, it shall be filed under seal and marked in the manner
          described in paragraph 4. Unless otherwise agreed, all deposition transcripts shall
          be treated as “Confidential” until the expiration of the thirty-day period.
     6.   “Confidential” information and documents subject to this Protective Order shall
          not be filed with the Court or included in whole or in part in pleadings, motions,
          briefs, etc., filed in this case, except when any portion(s) of such pleadings,
          motions, briefs, etc. have been filed under seal by counsel and marked in the same
          manner as described in paragraph 4 above. Such sealed portion(s) of pleadings,
          motions, briefs, documents, etc., shall be opened only by the Court or by
          personnel authorized to do so by the Court.
     7.   Use of any information, documents, or portions of documents marked
          “Confidential,” including all information derived therefrom, shall be restricted
          solely to the following persons, who agree to be bound by the terms of this
          Protective Order, unless additional persons are stipulated by counsel or authorized
          by the Court:
          (a)    Outside counsel of record for the parties, and the administrative staff of
                 outside counsel's firms.
          (b)    In-house counsel for the parties, and the administrative staff for each in-
                 house counsel.
          (c)    Any party to this action who is an individual, and every employee,
                 director, officer, or manager of any party to this action who is not an

PAGE 3 – STIPULATED PROTECTIVE ORDER
      Case 3:19-cv-01743-SI       Document 98       Filed 11/27/19      Page 5 of 10




                 individual, but only to the extent necessary to further the interest of the
                 parties in this litigation.

          (d)    Any person with prior authorized access to the Confidential Information;
          (e)    Current employees of the Producing Party;
          (f)    Independent consultants or expert witnesses (including partners, associates
                 and employees of the firm which employs such consultant or expert)
                 retained by a party or its attorneys for purposes of this litigation, but only
                 to the extent necessary to further the interest of the parties in this
                 litigation.
          (g)    The Court and its personnel, including, but not limited to, stenographic
                 reporters regularly employed by the Court and stenographic reporters not
                 regularly employed by the Court who are engaged by the Court or the
                 parties during the litigation of this action,
          (h)    The authors and the original recipients of the documents.
          (i)    Any court reporter or videographer reporting a deposition.
          (j)    Employees of copy services, microfilming or database services, trial
                 support firms and/or translators who are engaged by the parties during the
                 litigation of this action.
     8.   Before being shown any documents produced by another party marked
          “Confidential,” any person listed under paragraph 7(c) or 7(d) shall agree to be
          bound by the terms of this Order by signing the agreement attached as Exhibit A.
     9.   Whenever information designated as “Confidential” pursuant to this Protective
          Order is to be discussed by a party or disclosed in a deposition, hearing, or pre-
          trial proceeding, the designating party may exclude from the room any person,
          other than persons designated in paragraph 8, as appropriate, for that portion of
          the deposition, hearing or pretrial proceeding.



PAGE 4 – STIPULATED PROTECTIVE ORDER
      Case 3:19-cv-01743-SI        Document 98       Filed 11/27/19      Page 6 of 10




     10.   Each party reserves the right to dispute the confidential status claimed by any
           other party or subpoenaed party in accordance with this Protective Order. If a

           party believes that any documents or materials have been inappropriately
           designated by another party or subpoenaed party, that party shall confer with
           counsel for the designating party. As part of that conferral, the designating party
           must assess whether redaction is a viable alternative to complete non-disclosure.
           If the parties are unable to resolve the matter informally, a party may file an
           appropriate motion before the Court requesting that the Court determine whether
           the Protective Order covers the document in dispute. Regardless of which party
           files the motion, the party seeking to protect a document from disclosure bears the
           burden of establishing good cause for why the document should not be disclosed.
           A party who disagrees with another party's designation must nevertheless abide
           by that designation until the matter is resolved by agreement of the parties or by
           order of the Court.
     11.   The inadvertent failure to designate a document, testimony, or other material as
           “Confidential” prior to disclosure shall not operate as a waiver of the party's right
           to later designate the document, testimony, or other material as “Confidential.”
           The receiving party or its counsel shall not disclose such documents or materials
           if that party knows or reasonably should know that a claim of confidentiality
           would be made by the producing party. Promptly after receiving notice from the
           producing party of a claim of confidentiality, the receiving party or its counsel
           shall inform the producing party of all pertinent facts relating to the prior
           disclosure of the newly-designated documents or materials, and shall make
           reasonable efforts to retrieve such documents and materials and to prevent further
           disclosure.
     12.   Designation by either party of information or documents as “Confidential,” or
           failure to so designate, will not be constitute an admission that information or

PAGE 5 – STIPULATED PROTECTIVE ORDER
      Case 3:19-cv-01743-SI       Document 98        Filed 11/27/19     Page 7 of 10




           documents are or are not confidential or trade secrets. Neither party may
           introduce into evidence in any proceeding between the parties, other than a

           motion to determine whether the Protective Order covers the information or
           documents in dispute, the fact that the other party designated or failed to designate
           information or documents as “Confidential.”
     13.   Upon the request of the producing party or third party, within 30 days after the
           entry of a final judgment no longer subject to appeal on the merits of this case, or
           the execution of any agreement between the parties to resolve amicably and settle
           this case, the parties and any person authorized by this Protective Order to receive
           confidential information shall return to the producing party or third party, or
           destroy, all information and documents subject to this Protective Order. Returned
           materials shall be delivered in sealed envelopes marked “Confidential” to
           respective counsel. The party requesting the return of materials shall pay the
           reasonable costs of responding to its request. Notwithstanding the foregoing,
           counsel for a party may retain archival copies of confidential documents. In
           particular, attorneys for the United States may maintain copies of any documents
           designated Confidential in their case file for this case, and may maintain copies of
           any notes or summaries containing such Confidential material in their case file for
           this case, subject to 44 U.S.C. § 3101, et seq., and 5 U.S.C. § 552, et seq.
     14.   This Protective Order shall not constitute a waiver of any party's or nonparty's
           right to oppose any discovery request or object to the admissibility of any
           document, testimony or other information.
     15.   Nothing in this Protective Order shall prejudice any party from seeking
           amendments to expand or restrict the rights of access to and use of confidential
           information, or other modifications, subject to order by the Court.




PAGE 6 – STIPULATED PROTECTIVE ORDER
         Case 3:19-cv-01743-SI           Document 98       Filed 11/27/19      Page 8 of 10




       16.       The restrictions on disclosure and use of confidential information shall survive the
                 conclusion of this action and this Court shall retain jurisdiction of this action after

                 its conclusion for the purpose of enforcing the terms of this Protective Order.

So stipulated:

/s/ Nadia Dahab                                                 /s/ Brian C. Ward
Counsel for Plaintiff                                           Counsel for Defendant

Stephen Manning (SBN 013373)                                    Joseph H. Hunt
stephen@innovationlawlab.org                                    Assistant Attorney General
Nadia Dahab (SBN 125630)                                        Civil Division
nadia@innovationlawlab.org
INNOVATION LAW LAB                                              Billy J. Williams
333 SW Fifth Avenue #200                                        United States Attorney
Portland, OR 97204

Karen C. Tumlin (admitted pro hac vice)                         August E. Flentje
karen.tumlin@justiceactioncenter.org                            Special Counsel
Esther H. Sung (admitted pro hac vice)                          Civil Division
esther.sung@justiceactioncenter.org
JUSTICE ACTION CENTER                                           William C. Peachey
P.O. Box 27280                                                  Director
Los Angeles, CA 90027                                           Office of Immigration Litigation
Telephone: +1 323 316-0944                                      District Court Section

                                                                Courtney E. Moran
Scott D. Stein (admitted pro hac vice)                          Trial Attorney
sstein@sidley.com                                               Brian C. Ward
Kevin M. Fee (admitted pro hac vice)                            Senior Litigation Counsel
kfee@sidley.com                                                 U.S. Department of Justice
SIDLEY AUSTIN LLP                                               Civil Division
One South Dearborn St.                                          Office of Immigration Litigation
Chicago, IL 60603                                               District Court Section




PAGE 7 – STIPULATED PROTECTIVE ORDER
         Case 3:19-cv-01743-SI         Document 98       Filed 11/27/19     Page 9 of 10




                                                             P.O. Box 868, Ben Franklin Station
                                                             Washington, D.C. 20044
                                                             (202) 616-9121
                                                             brian.c.ward@usdoj.gov


       The Court has reviewed the reasons offered in support of entry of this Stipulated

Protective Order and finds that there is good cause to protect the confidential nature of certain

information. Accordingly, the Court adopts the above Stipulated Protective Order in this action.




IT IS SO ORDERED.


       DATED: November 27, 2019                        /s/ Michael H. Simon
                                                      Hon. Michael H. Simon




PAGE 8 – STIPULATED PROTECTIVE ORDER
        Case 3:19-cv-01743-SI        Document 98        Filed 11/27/19     Page 10 of 10




                                           EXHIBIT A

       I,                                     , have been advised by counsel of record for

                                              in
of the protective order governing the delivery, publication, and disclosure of confidential
documents and information produced in this litigation. I have read a copy of the protective order
and agree to abide by its terms.



                                              Signed


                                              Printed


                                              Name and Date




PAGE 9 – STIPULATED PROTECTIVE ORDER
